DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	In the Information Disclosure Statement, filed 24 March 2022, Citation No. 152, Patent Number 8027708 is not a valid patent number.  Thus, this document was not considered.
Reasons for Allowance
3.	Claims 2-30 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2-30, the closest prior art reference, Curry et al., U.S. Patent Application Publication No. 2011/0288574 A1 (“Curry”), teaches the following:
An applicator (“driver apparatus”) 3800 (see para. [0160]) for applying an on-skin sensor assembly (“on body housing”) 122 to a skin of a host (see figs. 17, 20, 21, 32, and 33), the applicator comprising:
an applicator housing (“housing”) 3802 (see “As illustrated in FIGS. 32 and 33, driver apparatus 3800 includes a housing 3802 for positioning with respect to an inserter, such as inserter 500 described herein.” in para. [0160]);
a needle hub (the combination of “needle hub 136” and the “driver apparatus 3800” shown in fig. 34, which includes “trigger 3810, cam 3808, arming button 3812, torsion spring 3814, shaft 3816, pawl 3818, actuator 3806, and return spring 3820”) 136/3800 (see “As depicted in FIG. 34, driver apparatus 3800 includes trigger 3810, cam 3808, arming button 3812, torsion spring 3814, shaft 3816, pawl 3818, actuator 3806, and return spring 3820.” in para. [0161]) coupled to an insertion element (“inserter”) 500 configured to pierce a skin of a host (see fig. 17), the needle hub 136/3800 comprising: 
a base (“needle hub”) 136 (see fig. 11), and
an anti-rotation feature (“trigger 3812” in fig. 41, or see wings extending out from “needle hub 136” in fig. 11) extending from the base (see “After a full rotation, cam 3808 is stopped by trigger 3810 as shown in FIG. 43.” in para. [0163] and fig. 34; and see fig. 11), 
an on-skin sensor assembly (“on body housing”) 122 (see “The on body housing 122 can be configured to hold at least a portion of sensor 14 and sensor control unit 12. As illustrated in FIG. 11, the sharp 124 extends through an aperture 168 in the on body housing 122.” in para. [0139]; and see figs. 1, 11 and 13) comprising:
a sensor (“sensor”) 14 (see “An embodiment of the sensor 14 is illustrated in FIG. 2.” in para. [0119], and see fig. 1), the sensor 14 configured to measure a glucose concentration of a host (see “In some embodiments, the sensor is implantable into a subject's body for a usage period (e.g., a minute or more, at least one day or more, about one to about 30 days or even longer, about three to about fourteen days, about three to about seven days, or in some embodiments, longer periods of up to several weeks) to contact and monitor an analyte present in a biological fluid.” in para. [0124]).
However, neither Curry nor the prior art of record teaches the applicator for applying an on-skin sensor assembly to a skin of a host of base claim 2, including the following, in combination with all other limitations of the base claim:
a needle hub coupled to an insertion element, the needle hub comprising: 
…
an anti-rotation feature extending from the base, the anti-rotation feature comprising a key; and 

an on-skin sensor assembly comprising:
…
an aperture extending from a top surface of the on-skin sensor assembly, wherein the key is configured to be at least partially disposed in the aperture of the on-skin sensor assembly; and
wherein the anti-rotation feature is configured to prevent rotation of the base within the first aperture.

Furthermore, neither Curry nor the prior art of record teaches the applicator for applying an on-skin sensor assembly to a skin of a host of base claim 15, including the following, in combination with all other limitations of the base claim:
a needle hub coupled to a needle, wherein the needle hub comprises a portion configured to extend through the skin of the host, wherein the needle hub comprises a base, wherein the base comprises an anti-rotation key; and
an on-skin sensor assembly comprising:
…
an aperture extending from a top surface of the on-skin sensor assembly; and
wherein the anti-rotation key is configured to be at least partially disposed in the aperture of the on-skin sensor assembly; and
wherein the anti-rotation key is configured to prevent rotation of the needle hub with respect to the on-skin sensor assembly.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/13/2022